[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS
                                                                         FILED
                               FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                        U.S.
                                ________________________ ELEVENTH CIRCUIT
                                                                     OCT 20, 2010
                                       No. 10-12770                   JOHN LEY
                                   Non-Argument Calendar                CLERK
                                 ________________________

                          D.C. Docket No. 2:02-cr-00406-JHH-PWG-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                Plaintiff-Appellee,

                                          versus

KELVIN PRINCE,

lllllllllllllllllllll                                             Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                             for the Northern District of Alabama
                                 ________________________

                                      (October 20, 2010)

Before BARKETT, HULL and MARCUS, Circuit Judges.

PER CURIAM:

         Kelvin Prince appeals his 24-month above-guideline sentence imposed

following revocation of his supervised release. On appeal, Prince argues that his
sentence is unreasonable because the district court erred in disregarding the Chapter

Seven Guideline range and in not considering the § 3553(a) factors. After thorough

review, we affirm.

       We review the district court’s ultimate sentence imposed upon revocation of

supervised release for reasonableness. United States v. Sweeting, 437 F.3d 1105,

1106-07 (11th Cir. 2006).

       In reviewing sentences for reasonableness, we perform two steps. United

States v. Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008). First, we must “‘ensure that

the district court committed no significant procedural error, such as failing to

calculate (or improperly calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the § 3553(a) factors, selecting a sentence based on

clearly erroneous facts, or failing to adequately explain the chosen sentence --

including an explanation for any deviation from the Guidelines range.’” Id. (quoting

Gall v. United States, 552 U.S. 38, 51 (2007)).1 The district court need not discuss

each § 3553(a) factor. United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005).

1
        Under 18 U.S.C.A. § 3583(e), a district court may consider the following § 3553(a) factors
in revoking a term of supervised release: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need for the sentence imposed to afford adequate
deterrence; (3) the need to protect the public; (4) the need to provide the defendant with educational
or vocational training or medical care; (5) the Sentencing Guidelines range; (6) the pertinent policy
statements of the Sentencing Commission; (7) the need to avoid unwanted sentencing disparities;
and (10) the need to provide restitution to victims. 18 U.S.C. § 3553(a)(1), (a)(2)(B), (a)(2)(C),
(a)(2)(D), and (a)(4)-(a)(7).

                                                  2
Rather, “[t]he sentencing judge should set forth enough to satisfy the appellate court

that he has considered the parties’ arguments and has a reasoned basis for exercising

his own legal decisionmaking authority.” Rita v. United States, 551 U.S. 338, 356.

(2007)

      If we conclude that the district court did not procedurally err, we must consider

the “‘substantive reasonableness of the sentence imposed under an abuse-of-

discretion standard,’” based on the “‘totality of the circumstances.’” Pugh, 515 F.3d

at 1190 (quoting Gall, 552 U.S. at 51). This review is “deferential,” requiring us to

determine “whether the sentence imposed by the district court fails to achieve the

purposes of sentencing as stated in section 3553(a).” Talley, 431 F.3d at 788. “The

weight to be accorded any given § 3553(a) factor is a matter committed to the sound

discretion of the district court, and we will not substitute our judgment in weighing

the relevant factors.” United States v. Amedeo, 487 F.3d 823, 832 (11th Cir. 2007)

(internal quotation and brackets omitted). We will remand for resentencing only if

we are “left with the definite and firm conviction that the district court committed a

clear error of judgment in weighing the § 3553(a) factors by arriving at a sentence

that lies outside the range of reasonable sentences dictated by the facts of the case.”

Pugh, 515 F.3d at 1191 (citation and internal quotation omitted). The burden is on




                                           3
the defendant to show that the sentence was unreasonable in light of the record and

the § 3553(a) factors. Talley, 431 F.3d at 788.

      Prince has not established that his sentence is procedurally or substantively

unreasonable. As the record shows, the district court correctly calculated Prince’s

Chapter 7 sentencing range as 8 to 14 months’ imprisonment, which Prince does not

dispute on appeal, based on his original sentencing criminal history category of VI

and a Grade C supervised release violation. See U.S.S.G. §§ 7B1.1(a)(3), 7B1.4(a)

(table). Prince’s 24-month sentence did not exceed the 24-month statutory maximum

for his underlying Class C felony. See 18 U.S.C. §§ 922(g)(1), 3583(e)(3). Although

Prince’s sentence exceeded the advisory sentencing range set out in the Chapter 7

policy statements, the district court was not required to sentence Prince within that

range. See United States v. Silva, 443 F.3d 795, 799 (11th Cir. 2006) (explaining that

the recommended ranges are advisory and that the court, while required to consider

the ranges, is not bound by them). Here, the district court expressly considered the

advisory guideline range when it noted that a guideline sentence was not an

appropriate sentence.

      Further, the court explicitly said that it had considered the § 3553(a) factors.

Specifically, the court considered Prince’s “very disturbing criminal history,” which

reflected Prince’s history and characteristics as well as the need to protect the public

                                           4
from further crimes from him. See 18 U.S.C. § 3553(a)(1), (a)(2)(C). In addition, the

district court hoped that this 24-month sentence would get Prince’s “attention,” which

would deter Prince from committing criminal acts in the future. See 18 U.S.C. §

3553(a)(2)(B).

      Finally, nothing in the record suggests that the district court impermissibly

considered the alleged violent robbery and burglary contained in the original

revocation petition. For starters, the allegation was deleted from the revocation

petition. Moreover, the district court did not discuss this allegation before revoking

Prince’s supervised release or imposing sentence.

      Because Prince has not established that the district court abused its discretion

in imposing his 24-month above-guideline sentence, we affirm.

      AFFIRMED.




                                          5